Citation Nr: 1515719	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  09-03 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether the reduction of the Veteran's back disability evaluation from 20 percent to 10 percent was proper.

2.  Entitlement to an increased rating in excess of 20 percent for a back disability.

3.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for Meniere's Disease, to include bilateral hearing loss, tinnitus and migraines.  

5.  Entitlement to service connection for a bilateral lower extremity disability to include as secondary to the service-connected back disability.

6.  Entitlement to service connection for a bilateral knee disability to include as secondary to the service-connected back and feet disabilities.

7.  Entitlement to service connection for hyperthyroidism.
8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active military service from August to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2014 the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the testimony is of record.

The Board notes that the Veteran initially filed separate claims for entitlement to service connection for bilateral hearing loss, tinnitus, migraines and Meniere's Disease.  The Veteran did not have an actual diagnosis of Meniere's Disease until approximately 2012.  The onset of the other disabilities was earlier.  However, as hearing loss, tinnitus and headaches or migraines are all symptoms of Meniere's Disease, the Board will consider them as one disability.

It appears that the issue of entitlement to service connection for leukocytoclastic vasculitis has been raised by the record in a December 2013 statement of the Veteran (this is not clear), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action (if needed).  38 C.F.R. § 19.9(b) (2014).

In light of the disposition of this case, the RO should ask the Veteran if he wishes to continue with this claim.  

The issue of entitlement to an increased rating for a back disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2007 rating decision the RO granted an evaluation of 20 percent for a back disability, effective September 7, 2006.

2.  The Veteran's back disability was reduced in a March 2010 rating decision without notice provided to the Veteran after an inadequate January 2010 VA examination.

3.  For the period on appeal, the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas due to symptoms such as unprovoked irritability with periods of violence, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships.

4.  Giving him the benefit of the doubt, the Veteran's Meniere's Disease, including his left ear hearing loss, tinnitus and migraines, is etiologically related to his active duty service.
5.  The Veteran does not have right ear hearing loss, hyperthyroidism, a bilateral knee disability or a separate bilateral lower extremity disability that is etiologically related to his active duty service.

6.  The Veteran is unable to obtain and maintain any form of substantially gainful employment due solely to the effects of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The RO did not satisfy the requirements governing the reduction in rating for the Veteran's service-connected back disability prior to effectuating the reduction in March 2010; restoration is granted.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.59 (2014).

2.  The criteria for an initial evaluation of 70 percent for the Veteran's PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for service connection for Meniere's Disease, to include left ear hearing loss, tinnitus and migraines, are met.  38 U.S.C.A. §§ 1110, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

4.  The criteria for service connection for right ear hearing loss, hyperthyroidism, a bilateral knee disability and a separate evaluation for a bilateral lower extremity disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

5.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  March 2010 Rating Reduction

There is no question that a disability may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992). 

The provisions of 38 C.F.R. § 3.105 apply to rating reductions.  38 C.F.R. § 3.105(e) requires that, when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease in payment of compensation benefits being made, a rating proposing reduction will be prepared setting forth all material facts and reasons.  The beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation payments should be continued at the current level.  If additional evidence is not received within that period, a final rating action will be taken and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Additionally, under 38 C.F.R. § 3.105(i), the advance written notice concerning a proposed rating reduction must inform the beneficiary that he has a right to a predetermination hearing provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  The procedural framework and safeguards set forth in 38 C.F.R. § 3.105 governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).

In a March 2010 rating decision the VA RO reduced the Veteran's evaluation for a back disability from 20 percent disabling to 10 percent disabling, effective June 1, 2010.  The VA RO did not provide any notice to the Veteran as the reduction did not result in a decrease of payment of compensation benefits.  As the reduction would not have resulted in the decrease of compensation, notice was not required.

At the December 2014 hearing the Veteran asserted that the January 2010 VA examination on which the reduction was based was inadequate.  

The Board has carefully reviewed the January 2010 VA examination.  The examiner reviewed the claims file and conducted a physical examination.  The examiner noted that range of motion was flexion to 90 degrees, extension to 35 degrees, bilateral lateral bending to 35 degrees and bilateral rotation to 35 degrees.  (Combined range of motion is only 240 degrees as the maximum movement for extension, "lateral bending" and rotation is 30 degrees.)  The examiner noted that there was no pain, fatigue, weakness or incoordination with repetitive motion in any plane.  X-rays were normal.

The Board notes that these results are in stark contrast to the Veteran's May 2007 VA examination, in which he had flexion to 50 degrees and a combined range of motion of 150 degrees.  Since this time, the Veteran has consistently reported and sought treatment for back pain, which includes physical therapy.  

The Veteran has not been afforded an additional VA back examination to verify his range of motion.  

The Board has considered a remand to obtain an additional VA examination.  However, in light of the disposition of this case (grant of a TDIU), the Board finds that additional development is unnecessary and the benefit of the doubt is given to the Veteran.  

The 20 percent evaluation for a back disability is reinstated.

B.  Increased Evaluation for PTSD

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's PTSD has been evaluated as 50 percent disabling for the period on appeal under Diagnostic Code 9411.  Diagnostic Code 9411 uses the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  

Under the General Rating Formula, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

The maximum schedular rating of 100 percent is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2014).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2014).  

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  

In rendering the decision below, the Board has relied, at least in part, on Global Assessment of Functioning scale (GAF) scores that mental health professionals have assigned to evaluate the Veteran.  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.
	
While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

In August 2008 the Veteran was afforded a VA mental disorders examination.  The Veteran reported that his longest length of employment had been approximately 1.5 months and that he would leave them because he got "pissed for no reason" and he would "go off" on someone.  He reported that he was usually asked to leave the job.  He reported that he had been in "approximately five fights since getting out of the military."  He reported that he is often irritable and sometimes wakes up angry.  He had poor concentration and difficulty remembering simple things such as his daughter's birthday and other important dates.  He had vague thoughts of suicide in the past and he "often hears his middle name being called by an unknown voice."  

Upon mental status examination the Veteran was casually dressed with appropriate grooming and hygiene.  His affect was slightly depressed and agitated.  He had appropriate eye contract and normal speech.  He was alert and oriented and was able to recall 2 of 3 objects after several minutes in a test of memory.  His general knowledge, judgment and proverb interpretation were poor.  The examiner assigned a GAF score of 50.  
The Veteran was afforded another VA mental disorders examination in January 2010.  He reported that he had broken up with his girlfriend of two years because "drinking got in the way."  He reported that they argued a lot and that it was also difficult because "he has had a hard time holding a job."  He reported that he is usually fired or forced to quit because "I'll get smart with someone or I will threaten someone."  He reported that he tried to take classes at a community college the previous semester but that "I almost got into an altercation with someone so I left."  He reported that he wakes up "either sad or mad" and reported occasional problems with memory.  He prefers to keep to himself and has ongoing problems with sleeping.  He reported that approximately 8 to 9 months prior he had suicidal thoughts.  He reported ongoing problems with his anger and temper but added that he had not been in any physical fights because "I remove myself from the situation."  He did report being in "numerous verbal confrontations" and noted that "when people won't get out of my way or they bother me it doesn't matter if it's the old woman at Wal-Mart or someone in the car."  He also reported feeling jittery and having symptoms of paranoia at night.

Upon mental status examination the Veteran arrived 40 minutes late, was appropriate groomed and casually dressed.  He was generally cooperative but angry at times.  His eye contact, speech and thought processes were appropriate and normal.  Mood and affect were appropriate and congruent.  He was fully oriented and immediate retention was good.  His judgment and insight appeared adequate.  The examiner assigned a GAF score of 50 and noted that there did not appear to be an appreciable change since the previous evaluation.  

The examiner noted that at that time it was impossible to separate the effects of substance abuse from his separate and distinct mood disorder.  The examiner noted that the Veteran had difficulty maintaining and sustaining employment due to getting into verbal confrontations with people, threatening others and his ongoing substance abuse.

A review of the Veteran's post-service treatment records shows frequent treatment for his acquired psychiatric disorders.  The Veteran's symptoms were commensurate with those reported in the VA examinations, with particular emphasis on anger management.

Based on the record, the Board finds that an evaluation of 70 percent for the period on appeal is warranted.  As discussed above, the Veteran has several symptoms that more closely approximate a 70 percent evaluation including, in particular, anger issues, which includes unprovoked irritability and periods of violence.  Other symptoms, including occasional suicidal thoughts, panic, depression, impaired impulse control, mild memory loss, difficulty in adapting to stressful circumstances including work or a work like setting, and inability to establish and maintain effective relationships leads to an overall disability picture that warrants a 70 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

The Board has considered a higher evaluation of 100 percent disabling.  While the Veteran has reported occasional auditory hallucinations, there is no evidence that they are "persistent" nor is there evidence of any other symptoms that would warrant a schedular maximum evaluation of 100 percent disabling.  Simply put, the Veteran's symptoms more closely approximate a 70 percent disability evaluation.  Looking at the medical evidence as a whole, the Board finds that a higher evaluation of 100 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  The Veteran's own statements would provide evidence against this finding.  

In this regard, it is important for the Veteran to understand that not all evidence in this case supports the 70 percent rating, let alone a 100 percent rating for this problem. 

As is further discussed below, the Veteran's acquired psychiatric disability is an important factor in the Board's grant of a TDIU.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (2014) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria for PTSD specifically consider symptoms such as depression, anxiety, irritability and difficulty getting along with others.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's disabilities are manifested by such symptoms.  As noted, these symptoms are part of the schedular rating criteria.


C.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).   Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2014).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that arthritis, bilateral hearing loss and tinnitus are considered chronic diseases under 38 C.F.R. § 3.309(a); therefore the claim may be subject to service connection based on continuity of symptomatology.  

Moreover, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, hearing loss and tinnitus, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).

In situations where a pre-existing injury or disease is established, the presumption of aggravation provides that the pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 38 C.F.R. § 3.306(a) (2014).    

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b) (2014).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Meniere's Disease

As discussed above, the Veteran has a current diagnosis of Meniere's Disease.  Before the diagnosis of Meniere's Disease he had reported symptoms of the disease including bilateral hearing loss, tinnitus, headaches and migraines.  Accordingly, the Board will consider the Veteran's various claims for symptoms of Meniere's Disease under the claim for Meniere's Disease.

With regard to the Veteran's hearing loss, the Board notes that a review of the service treatment records shows that the Veteran had left ear hearing loss in accordance with 38 C.F.R. § 3.385 at entrance to active duty service.

As a pre-existing disease is established, the presumption of aggravation provides that any pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.

The Veteran was afforded VA examinations in November 2007 and September 2013 to address whether there was clear and unmistakable evidence that the increase in the disability was due to the natural progress of the disease.  Unfortunately, neither VA examination used the correct legal standard.  Thus, both examinations are inadequate.

The Board has considered a remand for another opinion on the matter, but has determined that in light of the consideration of bilateral hearing loss in the context of Meniere's Disease, a remand is unnecessary.

The Veteran's audiograms during service show that the Veteran's hearing loss progressed slightly during service.  The Veteran also reported tinnitus and headaches with their onset in 2004, during service.  Post-service treatment records show frequent complaints of and treatment for hearing loss, tinnitus, headaches and migraines.

The Veteran was diagnosed with Meniere's Disease approximately eight years after separation from active duty service.  However, he consistently reported symptoms of Meniere's Disease, beginning in service.  Accordingly, giving him the benefit of the doubt, the Board finds that service connection for Meniere's Disease is warranted.

Right Ear Hearing Loss, Bilateral Knee Disability, Separate Evaluation for a Bilateral Lower Extremity Disability

With regard to the Veteran's right ear hearing loss, bilateral knee disability and bilateral lower extremity disability claims, the Board finds that there are no disabilities on which to base a grant of service connection.

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

While the Veteran has been granted service connection for Meniere's Disease, which encompasses his claim for left ear hearing loss, the Board must still address the Veteran's claim for right ear hearing loss.  

VA regulations provide for specific situations in which impaired hearing rises to the level that would warrant service connection.  As discussed in 38 C.F.R. § 3.385, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  

Here, the Board has reviewed several audiograms from service and post-service, including audiograms dated July 2004, November 2007 and September 2013.  While the Veteran demonstrated left ear hearing loss, there was no right ear hearing loss in these examinations. As such, service connection for right ear hearing loss is denied.

With regard to the Veteran's claim for a bilateral knee disability, the Veteran has reported symptoms of bilateral knee pain.

A review of service treatment records shows no treatment for or complaints of knee pain.

The Veteran's post-service medical treatment records show complaints of knee pain with no diagnosis in June 2011 and September 2013.

The Veteran was afforded a VA examination in May 2007.  The examiner noted that the Veteran had popping and crepitus of the knees with no specified condition.

The Veteran was afforded another VA examination in February 2012.  The Veteran was not diagnosed with any knee disability.  The examiner noted that the Veteran felt that his foot pain caused his knee pain, but that the Veteran "was in very poor footwear."  

The examiner also noted that the Veteran did not have that much difficulty in walking and that the Veteran "indicated ambulatory pain from the waiting room to the exam room however when asked to go to the exam table he hopped right up and strode the 8 feet or so to the table without any evidence of foot pain."

The Board notes that it is very important that the Veteran truthfully report all symptoms and cooperate in all VA examinations.  Any indications of exaggeration that would influence the Veteran's credibility will affect all of the Veteran's claims.

Here, as there is no indication that the Veteran has a current diagnosis of a bilateral knee disability, service connection is not warranted.
With regard to the Veteran's claim for a separate evaluation for a bilateral lower extremity disability, the Veteran has reported radiculopathy associated with his service-connected back disability.

The Board notes that diagnosed radiculopathy is evaluated separately from a back disability.

A review of the service treatment records shows that the Veteran reported some problems with numbness of his legs and in August 2004 was diagnosed with "stress reaction" of his bilateral legs.

There were no additional complaints of leg pain until four years later, in September 2008 when the Veteran complained of pain in his legs and feet when resting and walking.  He denied any specific injury.  In February 2009 the Veteran reported that his back pain was worsening and that he had leg tingling while sitting at a meeting.  In October 2012 the Veteran complained of chronic low back pain with radiation into his bilateral lower extremities, although the examiner noted that there was a history of no radicular symptoms on clinical examination.  In November 2013 the Veteran reported bilateral leg pain and no diagnosis was given.

The Veteran was afforded VA examinations in May 2007, January 2010 and September 2013.  There was no objective evidence of radiculopathy noted in any of the VA examinations.

As there was no objective evidence of radiculopathy, the Board finds that a separate evaluation is not warranted.

The Board notes that the Veteran's back pain and related complaints are already evaluated, as discussed above, under a Diagnostic Code for an orthopedic disability of the back.

Although the Veteran may sincerely believe that he has right ear hearing loss, a bilateral knee disability and a bilateral lower extremity disability related to his active duty service, and the Veteran is competent to report symptoms of disabilities such as pain or reduced hearing loss, the issue of whether the Veteran has a diagnosis of a current disability as a result of active duty service or service-connected disabilities falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Based on the complexity of the medical question, the Board finds that the Veteran cannot provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2001); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Simply stated, the best evidence in this case provides evidence against this claim. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims and entitlement to service connection for right ear hearing loss, a bilateral knee disability and a bilateral lower extremity disability is not warranted.  § 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Hyperthyroidism

With regard to the Veteran's claim for service connection for hyperthyroidism, the Board notes that the Veteran testified at the December 2014 hearing that he had been first diagnosed with hyperthyroidism in 2004, either during service or within a year of separation from service.

A review of the service treatment records shows no diagnosis of hyperthyroidism.

A review of post-service VA treatment records shows that the Veteran has a current diagnosis of hyperthyroidism.  However, the date of onset of the disability is unclear.  The earliest reports in the VA treatment record are from March 2007.  The Veteran reported that he was diagnosed with hyperthyroidism in 2004.  The examiner noted that the Veteran did not "appear overtly hyperthyroid at this time" and referred the Veteran to endocrinology.  

At the December 2014 hearing, the Veteran testified that he had submitted and would again submit private treatment records related to his initial diagnosis of hyperthyroidism in 2004.  The Board has carefully reviewed the record and has found no notations of hyperthyroidism before March 2007.  

As discussed further below, while the Board has a duty to assist the Veteran, this duty is not a one-way-street.  The Board has considered a remand to obtain additional treatment records, but in light of the fact that the Board has already attempted to obtain records, and as the Veteran had specifically stated that he would submit the records, but failed to do so, and considering the Board's grant of TDIU in this case, the Board finds that a remand is unnecessary.

Considering that there is no record of in-service treatment for hyperthyroidism and no medical evidence providing a nexus between service and the current diagnosis, the Board finds that service connection for hyperthyroidism is not warranted.  § 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities will be rated as totally disabled.  38 C.F.R. § 4.16 (2014).

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a) (2014).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a) (2014).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service connected for PTSD with mood disorder and alcohol abuse, rated at 70 percent disabling, as discussed above; plantar fasciitis of the bilateral feet and a back disability, each evaluated as 20 percent disabling; bilateral shin splits, evaluated as noncompensable; and, as discussed above, is now also service-connected for Meniere's Disease.

As the Veteran has at least one disability that is ratable at 40 percent or more with a combined rating of 70 percent or more, the Board finds that he meets the requirements for a schedular TDIU.  38 C.F.R. § 4.16(a) (2014).  

The Veteran has reported that he is unable to work because of his service-connected disabilities, particularly his severe psychiatric disability and his various orthopedic disabilities.

In the Veteran's claim for TDIU he indicated that the most schooling he had completed was high school, with one year of college.  His last job was with Triple D Uniforms where he reported working from March 2014 to April 2014.  He reported that his psychiatric disability affected his ability to work the entire time he was employed.  Triple D Uniform indicated that the Veteran was employed as a driver and resigned after less than two weeks without any further detail.

At the December 2014 hearing the Veteran reported that he had worked recently but that it was "really hard."  He testified that his jobs "last from three to four months."  He specifically testified that he had six jobs in 2013.

As discussed in the analysis for an increased evaluation for PTSD, the Veteran's symptoms include unprovoked irritability and anger.  He has reported a long history of difficulty getting along with co-workers, which has led to his difficulty in obtaining and maintaining a job.

The Veteran had reported that he attempted to take classes at a community college but left after nearly getting into an altercation with another person.

The Board notes that the Veteran has not been afforded a VA medical examination regarding the issue of entitlement to a TDIU.  However, the ultimate issue of whether a TDIU should be awarded is not a medical issue, but a determination of law for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011).  Accordingly, the Board will proceed with a decision.

In light of the Veteran's occupational background and functional limitations, and giving him the benefit of the doubt at this time based on credible statements (in the future, indication of embellishment would have repercussions regarding this finding), the Board finds that the Veteran's service-connected disabilities are sufficient to render him unable to obtain and maintain any form of substantially gainful employment in accordance with his occupational background and education level.  

Accordingly, based on all of the foregoing, the Board finds that entitlement to a TDIU is warranted.  38 U.S.C.A. § 1507 (West 2014); 38 C.F.R. § 3.102 (2014).  

E.  Duties to Notify and Assist

Preliminarily, the Board notes that the Veteran's claims for restoration of a 20 percent rating for his back disability, entitlement to service connection for Meniere's Disease and entitlement to a TDIU are granted in full.  Accordingly, a discussion of the duties to notify and assist as they apply to these claims is unnecessary.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Board finds that the VA fulfilled its duty to notify in its September 2006, August 2007, October 2007, August 2008, December 2009, January 2012 and October 2014 letters to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records and the Veteran's testimony and statements.

As discussed above, the Veteran suggested that there were additional private treatment records in his December 2014 hearing testimony.  The Veteran testified that he would submit such records but has failed to do so.

The VA's duty to assist the Veteran in the development of his claim is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  Rather, VA's duty is just what it states, a duty to assist, not a duty to prove a claim with the Veteran only in a passive role, especially where the Veteran may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  As such, the Board finds that the VA has fulfilled its duty to assist.

The Veteran has also been afforded adequate examinations on the issue of rating his PTSD and entitlement to service connection for right ear hearing loss, a bilateral knee disability and a separate evaluation for a bilateral lower extremity disability.  VA provided the Veteran with VA examinations regarding PTSD in August 2008 and January 2010, examinations regarding hearing loss in November 2007 and September 2013, examinations regarding a knee disability in May 2007 and February 2012, and a lower extremity examination in September 2013.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken, and complete examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  

Based on the above, the Veteran has been afforded adequate examinations.

The Board notes that the Veteran was not provided a VA examination regarding the issue of entitlement to service connection for hyperthyroidism.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  

The Board notes that while the Veteran provided evidence of a current diagnosis of hyperthyroidism, the Veteran did not provide evidence of the disability during service, or any link between the current diagnosis and his service.  

Accordingly, the Board finds that a VA examination was not required as there was no indication that the Veteran's current diagnosis of hyperthyroidism is associated with his service.  Several standards of McLendon are not met in this case.  

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the December 2014 Board hearing, the VLJ complied with these requirements.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing was harmless.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).     

Beyond the above, the Board must note that this decision is based, in part, on the Veteran's credible statements.  If, in the future, there is an indication that the Veteran has exaggerated his claims (as noted, in part, above), this would have a severe impact on any future determination.  Another examination or field study may, in the future, be required.  However, at this time, based on this evidence, the Board finds sufficient evidence to fully address this case.  

ORDER

Entitlement to restoration of a 20 percent evaluation for a service-connected back disability is granted.

Entitlement to an evaluation of 70 percent for PTSD, but no higher, is granted.

Entitlement to service connection for Meniere's Disease, to include left ear hearing loss, tinnitus and migraines, is granted.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for a bilateral knee disability is denied.
Entitlement to service connection for a bilateral lower extremity disability is denied.

Entitlement to service connection for hyperthyroidism is denied.

Entitlement to a TDIU is granted.


REMAND

The Veteran has asserted during his December 2014 hearing that his back disability is worse than currently rated.  He has stated that his back limits his activities of daily living.  In light of the fact that the Veteran has alleged a worsening of his disability, and that his last VA examination was conducted in January 2010, he should be afforded a new examination to ascertain the current level of his back disability.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  
 
Here, the Board notes that before scheduling him for such an examination, the RO should contact the Veteran, as he may wish to withdraw his claim for increase for his back disability in light of the disposition of this case.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to see if he wishes to proceed with his claim for an increased rating for his back disability, or if he wishes to withdraw the claim (in writing, please).

2. If the Veteran wishes to proceed with the increased rating claim, schedule the Veteran for an examination with the appropriate examiner in order to provide a current evaluation of his back disability.  All indicated studies should be performed.  The claims file should be provided to the examiner for review, and the examination report should reflect that such a review was conducted.  The examiner should also obtain a detailed clinical history from the Veteran and provide a thorough account and analysis of the manner in which the Veteran's back disability affects him in his everyday life.

3. Then, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and provide it to the Veteran and his representative, affording them an adequate opportunity to respond.  Then, return the case to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


